Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about September 30, 2008, which, inter alia, granted plaintiffs’ motion to reargue an order, same court and Justice, entered August 1, 2007, and, upon reargument, after an in camera inspection, denied discovery of certain of the infant plaintiffs foster care records and granted discovery of others as redacted, unanimously affirmed, without costs.
In identifying the categories of voluminous records as to which disclosure was denied and providing the reasons for its determination, the court substantially complied with the procedures set forth in Wheeler v Commissioner of Social Servs. of City of N.Y. (233 AD2d 4 [1997]). We also agree with the substance of the motion court’s discovery determinations. Concur—Gonzalez, EJ., Tom, Sweeny, Buckley and Acosta, JJ.